Holcomb, J.
Appellant, as administrator of the estate of Acteson, sued upon a promissory note to recover $400 and interest, attorney’s fees, and costs. The defense was payment. Upon these issues, after trial to the court without a jury, findings of fact sustaining the defense of payment were made, and a conclusion of law and judgment in favor of respondent followed accordingly. No exceptions were taken *259or filed as required by law. Rem. & Bal. Code, § 382 (P. C. 81 §671).
There is no contention, nor could there be any tenable contention, that the conclusion of law and judgment do not necessarily and validly follow from the findings of fact made.
Respondents move for an order to strike the statement of facts and affirm the judgment. In such condition of the rec-
ord, following our uniform holdings, such must be the disposition of this case. Rice v. Stevens, 9 Wash. 298, 37 Pac. 440; Fender v. McDonald, 54 Wash. 130, 102 Pac. 1026; Yakima Grocery Co. v. Benoit, 56 Wash. 208, 105 Pac. 476; Seattle Automobile Co. v. Stimson, 66 Wash. 548, 120 Pac. 73; Meacham v. Seattle, 69 Wash. 238, 124 Pac. 1125; Scott v. Union Machinery & Supply Co., 78 Wash. 201, 139 Pac. 218.
The statement of facts will be stricken, and the judgment affirmed.
Morris, C. J., Main, Parker, and Bausman, JJ., concur.